Citation Nr: 0928795	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  02-06 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a cardiovascular 
condition.

3.  Entitlement to service connection for a total disability 
rating based on individual unemployablity (TDIU).


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1957 to July 
1959 and from July 1959 to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
RO in New York, New York that denied the Veteran's claims of 
entitlement to service connection for a right shoulder 
condition and a cardiovascular condition, and an April 2006 
rating decision of the RO in Detroit, Michigan that denied 
the Veteran's claim of entitlement to individual 
employability.  The Veteran perfected timely appeals of these 
determinations to the Board.

The issues of entitlement to service connection for a right 
shoulder condition and a cardiovascular condition were before 
the Board in December 2003 and March 2007 and were then 
remanded for further development.

In December 2006, the Veteran appeared and offered testimony 
in support of his claims before the undersigned member of the 
Board.  The Veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The issues of service connection for a right shoulder 
condition and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

A cardiovascular condition, to include myocardial infarction, 
was not shown in service or within one year thereafter and is 
not shown to be related to any incident of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a cardiovascular disease, to include myocardial infarction, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, in a January 2000 pre-rating letter, the RO 
provided the Veteran with notice consistent with the 
requirements of Pelegrini regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence would 
be obtained by VA, and that he should send the information 
describing additional evidence or the evidence itself to the 
VA.  

While the Veteran was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection is granted), or the type of evidence that 
impacts these types of determinations, on these facts, the 
RO's omission in this regard is not shown to prejudice the 
Veteran.  Because the Board's decision herein denies the 
Veteran's claim for service connection, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private treatment 
records, statements from the Veteran, his brother, and wife, 
as well as testimony that was presented at a hearing before a 
decision review officer and a Travel Board hearing, and VA 
treatment records.  Thus, the Board finds that all necessary 
notification and development action on this claim has been 
accomplished.  

II.  Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, including heart disease, if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology [note: not necessarily 
continuity of treatment] between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 
27 (1993).  A lay person is competent to testify in regard to 
the onset and continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A service treatment record dated in November 1959 showed that 
the Veteran complained of a tender spot in the upper right 
chest.  An x-ray was taken and it was negative for fractures.  

Service treatment records showed that the Veteran was seen at 
the dispensary on January 6, 1960 and stated that he was 
mowing grass with a rotary mowing machine when he suddenly 
felt an object strike him in the chest, apparently a rock or 
some other object thrown by the machine.  He immediately 
developed dyspnea, had to have artificial respiration and was 
referred for admission.  He complained of pain in the lower 
sternum.  Upon physical examination, the Veteran was found to 
be a well developed, somewhat apprehensive young male.  There 
was a 3 x 3-cm area over his left lower parasternal area with 
a tiny 1-mm puncture wound and superficial blood crust.  The 
depth of the wound could not be determined but it did not 
appear to be great.  Pressure on the ribs and cartilages 
produced no pain.  Chest x-rays and an EKG were negative.  No 
temperature or pulse elevations were recorded.  The physician 
noted that the patient's complaints seemed far out of 
proportion to the injury although it was conceivable the blow 
that struck the chest may have been fairly hard.  He was 
given Demoral for control of pain and was given a Tetanus 
Toxoid booster before discharge on January 8, 1060 to return 
to duty the following Monday.  

In the Veteran's statements he seems to relate the 1960 
incident in which he was struck in the chest by an apparent 
rock or object to his current cardiovascular problems.  
Treatment records show that since leaving the service the 
Veteran has sought medical assistance for cardiovascular 
related health concerns.  On several occasions the Veteran 
was diagnosed as having chest pains of unknown origin and in 
March 1999 the Veteran was diagnosed with probable myocardial 
infarction.  
On the day of the incident in question, January 1960, the 
Veteran was given an EKG and a chest x-ray, both were 
negative.  There have been no diagnoses which indicate a 
residual from the acute injury the Veteran experienced in 
service.  The only diagnosis of record is that the Veteran 
had a probable myocardial infarction which has not been shown 
to be related in anyway to the injury sustained in service.  

In short, in order to prevail on his claim the Veteran needed 
evidence of record to show that the Veteran had a 
cardiovascular condition in service, that he currently has a 
diagnosed cardiovascular condition, and medical evidence that 
links the current cardiovascular condition to service.  Here, 
the Veteran has failed to submit evidence which showed that 
the Veteran had a cardiovascular condition in service.  
Service treatment records are void of any complaint or 
symptoms associated with a cardiovascular condition.  
Moreover, the Veteran does not have a diagnosed 
cardiovascular condition.  The only diagnosis of record is 
that of a probable myocardial infarction.  Lastly, the 
evidence of record fails to demonstrate a connection between 
the claimed in-service injury and a current cardiovascular 
condition.  

Overall, the preponderance of the evidence is against 
entitlement to service connection for a cardiovascular 
condition, to include myocardial infarction.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a cardiovascular condition, to include 
myocardial infarction, is denied.




REMAND

The Veteran provided testimony at a Travel Board hearing in 
December 2006.  At that hearing, the Veteran stated that he 
went to a private doctor in 1962 to seek treatment for his 
right shoulder condition.  The Veteran also stated that he 
sought treatment at the VA in 1966 for his right shoulder as 
well.  

This claim was remanded in March 2007 in order to obtain 
treatment records.  Specifically, records from the 
Westchester or Montrose VA from 1966 and private medical 
records from 1971-1972 were not included in the claims file.  
Upon remand, the RO attempted to obtain medical records from 
Phelps Memorial Hospital, Sinai-Grace Hospital, Westchester 
Medical Center, and White Plains Hospital Center.  The only 
records that were received in response were from White Plains 
Hospital Center.  Other responses were received which 
indicated that some of the records had been destroyed due to 
passage of time.  

In a February, 2008 letter the Veteran explained that he had 
contacted all of the above facilities and was told that there 
were no longer copies of his records for distribution.  Thus, 
the Veteran requested that his claims be decided based upon 
the evidence of record.  However, the Board reluctantly 
concludes that this matter must be remanded for compliance 
with the Board's March 2007 remand instructions.  As the 
Court has stated,

[A] remand by this Court or the Board confers on the Veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Though the RO appears to have made an attempt to obtain some 
of the treatment records, the claims file is void of a 
request for records from the Montrose VA medical center.  In 
a November 2007 letter from the Veteran, he stated that he 
went to the VA for his shoulder in Montrose in 1966.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, all outstanding pertinent 
medical records should be obtained from the Montrose VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

Additionally, in a May 2006 statement the Veteran requested 
that the VA secure his employment records from when he worked 
for the VA hospital in Castle Point, NY to support his claim 
for a TDIU.  The Veteran claims that he lost this job as a 
result of his right shoulder condition.  As such, these 
records are needed in order to fairly evaluate the Veteran's 
claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA hospital and 
outpatient records from the Montrose 
VAMC, in particular any records relating 
to a right shoulder condition in 1966.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  Attempt to obtain the Veteran's 
employment records from when he worked 
for the VA hospital in Castle Point, NY.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  

3.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the issues of entitlement to 
service connection for a right shoulder 
condition
and entitlement to a TDIU, on a schedular 
and extraschedular basis, if warranted, 
in light of all pertinent evidence and 
legal authority.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and given an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



